DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 08/09/2019.  

Claims 1-18 are presented for examination. 


Drawings


2.	The drawings filed 08/09/2019 are accepted by the examiner.

Specification


3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

Claim Rejections - 35 USC § 101


4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding independent claim 1, the claim recites a “a neural processing unit”.   However, as currently recited the “neural processing unit” comprises only computer software components.  Thus, the claim is software per se and does not fall within any of the four enumerated categories of patentable subject matter in section 101.  

Accordingly, claim 1 fails to recite statutory subject matter under 35 U.S.C. 101.

For the same reasons discussed supra with respect to independent claim 1, claims 2-9 fall outside the scope of § 101.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewerton et al. (US 2015024233).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Brewerton teaches a neural processing unit (a system for a safety hypervisor function for accessing a bus in a computer processing system comprises a module for accessing a system memory and a memory unit for storing a safety code. The module allocates the safety code to a processing transaction and the safety code is visible upon access of the bus by the module; paragraph 0008), comprising: 

an input module for receiving a transaction from at least one program, each program having an associated program privilege level (a CPU Memory Protection Unit (CPU MPU) for protecting access to the CPU and local memories, a Bus Memory Protection Unit (Bus MPU) for protecting access to a processor bus, and a Register Memory Protection Unit (Register MPU) for protecting access to one or more peripherals in the system, wherein a safety privilege level is used by the CPU MPU, the Bus MPU and the Register MPU to determine access to the respective devices. In one embodiment, the safety privilege level is located in the Processor Status Word and may be either a safety bit or a safety code. The safety privilege level may also be configured when the system is designed and may be dynamically allocated by the operating system. The safety privilege level restricts access to on-chip transactions; paragraph 0009); 

a plurality of delegation pages, each delegation page comprising a delegation management unit; and being associated with a page privilege level (the operating system assigns each task these attributes. At 304 a new processor safety privilege level is assigned to each task. During this phase, each task is also given the User/Supervisor attribute in addition to the new processor safety privilege level. At 306, the static attributes are used during run time to set hardware resources. Finally, at 308 all the information about the memory and code areas used by each task are defined… the safety hypervisor function of the present disclosure advantageously provides a new processor architecture enhancement by means of a new processor safety privilege level to support higher levels of protection to guarantee non-interference between heterogeneous software components with different safety integrity levels; paragraphs 0026-0028); 

at least one resource arranged to be accessed by at least one of the delegation pages (a safety hypervisor function for accessing a bus in a computer system comprises a module for accessing a system memory and a memory unit for storing a safety code; wherein the module allocates the safety code to the processing transaction and wherein the safety code is visible upon access of the bus by the module; paragraphs 0030-0031); and 

a processing module arranged to process the transaction, wherein processing the transactions comprises allocating each transaction to a delegation page based on the program privilege level and page privilege level; wherein the program is arranged to instruct the delegation management unit of a first delegation page, having a first-page privilege level to delegate access to the at least one resource to a second delegation page having a second-page privilege level, and wherein the first-page privilege level is higher than the second-page privilege level (paragraphs 0008-0009: a system for a safety hypervisor function for accessing a bus in a computer processing system comprises a module for accessing a system memory and a memory unit for storing a safety code. The module allocates the safety code to a processing transaction and the safety code is visible upon access of the bus by the module… a safety privilege level is used by the CPU MPU, the Bus MPU and the Register MPU to determine access to the respective devices. In one embodiment, the safety privilege level is located in the Processor Status Word and may be either a safety bit or a safety code. The safety privilege level may also be configured when the system is designed and may be dynamically allocated by the operating system. The safety privilege level restricts access to on-chip transactions; paragraphs 0020-0021: The CPU 102 further comprises a Processor Status Word (PSW) 120. In one embodiment, the PSW 120 contains the static task properties relevant for run-time execution. Typically, information related to a user/supervisor privilege level as well as a memory protection configuration can be found in the PSW. In one embodiment of the present disclosure, the PSW is extended with a new information field 122 that contains a safety privilege level. In one embodiment, the safety privilege level may be a safety bit. In another embodiment, the safety privilege level may be a code that identifies safety properties that are supported by the rest of the CPU architecture… provides three different types of Memory Protection Units (MPUs): 1) at the CPU level (CPU MPU) 124, 2) at the bus level (Bus MPU) 126, and 3) at the register level (Register MPU) 128. The CPU MPU 124 is directly handled by the CPU to monitor the accesses to the tightly coupled memories, based on the task-level CPU MPU properties in the PSW 120. When a task performs accesses to a bus, an encoding of the safety privilege level (depending on the implementation the native information can be sent) is sent as a new property of the bus transaction).As to claim 2:
Brewerton teaches a security module having access to the at least one resource, and comprising a security delegation management unit, the security delegation management unit arranged to delegate access to at least one of the delegation pages, wherein the at least one delegation page is arranged to access the at least one resource in a secure manner or a non-secure manner (paragraphs 0019-0020).As to claim 3:
Brewerton teaches the delegation management unit of the first delegation page and the delegation management unit of the second delegation page delegate access to the at least one resource in the same secure or non-secure manner (paragraphs 0021-0022).As to claim 4:
Brewerton teaches the delegation management unit of the first delegation is further arranged to revoke access to at least one resource, previously delegated to the second delegation page (paragraphs 0020-0021).As to claim 5:
Brewerton teaches the delegation management unit of the first delegation page is arranged to delegate access to at least one resource, to the second delegation page, if the at least one resource was delegated to the first delegation page by a third delegation page having a third page privilege level, wherein the third page privilege level is higher than the first page privilege level (paragraphs 0020-0022).As to claim 6:
Brewerton teaches each of the plurality of delegation pages comprises an identifier generation unit for generating an identifier associated with at least the program of the transaction assigned to the delegation page (paragraphs 0020-0021).As to claim 7:
Brewerton teaches the identifier identifies one or more data streams associated with the program to a memory management unit (paragraph 0022).As to claim 8:
Brewerton teaches the identifier is associated with the delegation page of the transaction. (paragraph 0028).As to claim 9:
Brewerton teaches the at least one program is any of: a hypervisor; an operating system; and an application arranged to run on the operating system (paragraphs 0019 and 0028).
As to claims 10, 12-14, 16, and 17:
Refer to the discussion of claims 1, 3, 4, 6, 8, and 9 above, respectively, for rejections. Claims 10, 12-14, 16, and 17 are the same as claims 1, 3, 4, 6, 8, and 9, except claims 1, 3, 4, 6, 8, and 9  are neural processing unit claims and claims 10, 12-14, 16, and 17 are method claims.
As to claim 11:
Brewerton teaches determining whether the transaction is to access at least one of the plurality of resources in a secure or non-secure manner (paragraphs 0019-0020).As to claim 15:
Brewerton teaches the identifier identifies at least one of the resources to a memory management unit (paragraph 0022).
As to claim 18:
Refer to the discussion of claim 1 above for rejection. Claim 18 is the same as claim 1, except claim 1 is a neural processing unit claim and claims 18 is a non-transitory computer readable storage medium claim.
Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199